Title: To Benjamin Franklin from Elizabeth Grattan, 8 June 1784
From: Grattan, Elizabeth Warren
To: Franklin, Benjamin



Monsieur
Camden Street 37.— Dublin 8th. June 1784.

L’opinion que le Monde entretien si justement des vos talens comme Consellier d’Etat, & de votre Sapience comme un Ecolier, et si generalement connu qu’il ne’st point necessaire que je le repete.
Les gens de ce pais vous regarde avec un admiration et un estime que rein ne peut egaler, mais personne plus que Sir Edward Newenham, le vrai Patriote et Soutein de la Liberte; ce’st à son desir que je me fais l’honneur de vous envoyer l’exemple d’un (Œuvrë qui à reçu l’approbation des premiers personnes du Literati ici.
J’ai pris la libertè de prier votre protection comme le plus grand honneur qui puisse courronner mes travaux.

J’ai l’honneur d’etre Monsieur avec le plus grand respect le tres humble, et tres obeissante Servante de votre Excellence

Elizabeth Grattan

 
Addressed: A son Excellence Monsieur Monsieur / Franklin, Plenepotentiaire aux / Etats unï d’Amerique à la Cour / de France / a Paris
